MARY F. C. CAMPBELL, individually and as beneficiary of the Mary F. C. Campbell Charitable Remainder Unitrust, Defendant/Counter-claimant Below, Appellant,
v.
MERRILL LYNCH TRUST COMPANY, FSB, Plaintiff/Counterclaim Defendant Below, Appellee.
No. 302, 2010.
Supreme Court of Delaware.
Submitted: January 24, 2011.
Decided: January 25, 2011.
Before HOLLAND, BERGER and RIDGELY, Justices.

ORDER
CAROLYN BERGER, Justice.
This 25th day of January 2011, on consideration of the Court of Chancery's January 24, 2011 Report on Remand,
IT IS HEREBY ORDERED that the above-captioned appeal be DISMISSED as moot.